

113 HR 3920 IH: American Privacy Protection Act
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3920IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Nugent (for himself, Mr. Bentivolio, Mr. Farenthold, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Foreign Intelligence Surveillance Act of 1978 to limit the acquisition of certain business records under that Act.1.Short titleThis Act may be cited as the American Privacy Protection Act.2.Limitations on the collection of certain business records under the Foreign Intelligence Surveillance Act of 1978Section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by inserting not pertaining to a United States person after tangible things; and(ii)by striking or to protect against and all that follows and inserting a period; and(B)in paragraph (2)(B), by striking solely upon and all that follows and inserting a period; and(2)in subsection (b)(2), by striking or to protect against international terrorism or clandestine intelligence activities.